I N THE COURT OF APPEALS



                                                                          FILED
                                                                             May 28, 1997
ROBI N LETHCO a nd hus ba nd,                 )       BLOUNT CI RCUI T
                                                                    Cecil Crowson, Jr.
MARK LETHCO,                                  )       C. A. NO. 03A01- 9610-C ourt0034 0
                                                                     Appellate
                                                                               CV- Clerk
                                              )
                                              )
          Pl a i nt i f f s - Appe l l a nt s )
                                              )
                                              )
                                              )
                                              )
                                              )
vs .                                          )       HON. DALE YOUNG
                                              )       J UDGE
                                              )
                                              )
                                              )
                                              )
                                              )
J OHN HUFFMAN, M D. ,
                    .                         )       AFFI RMED AND REMANDED
                                              )
          De f e nda nt - Appe l l e e        )




ROGER L. GI LBERT, Gi l be r t a nd Fa ul kne r , Knoxvi l l e , f or Appe l l a n t s .


D. M CHAEL SW NEY a nd W
       I               I               YNN C.     HALL,   Pa i ne ,   Swi ne y a nd Ta r wa t e r ,
Kn o x v i l l e , f or Appe l l e e .




                                        O P I N I O N



                                                                                  M M r a y, J .
                                                                                   c ur
         The s ol e i s s ue on t hi s a ppe a l , a s s t a t e d by t he a ppe l l a nt , i s

wh e t h e r t he t r i a l c our t e r r e d i n di s mi s s i ng t hi s a c t i on on mot i o n

f o r s u mma r y j udgme nt .                M e pr ope r l y s t a t e d, t he i s s ue i s whe t h e r
                                               or

o r n o t t he t r i a l c our t a bus e d i t s di s c r e t i on by de nyi ng a mot i o n

f or    a    c ont i nua nc e          of     t he     he a r i ng      f or     s umma r y     j udgme nt     or      al -

t e r n a t i ve l y      whe t he r        t he     t r i al   c ou r t       a bus e d     its   di s c r e t i on    in

d e n y i n g t he pl a i nt i f f s r e l i e f f r om t he s umma r y j udgme nt . W f i nd n o
                                                                                      e

e r r or o n t he p a r t          o f t he t r i a l           c our t     a nd a c c or di ngl y a f f i r m t h e

j u d g me n t .



         Thi s i s a me di c a l ma l p r a c t i c e a c t i on.                       The pl a i nt i f f s f i l e d

t he i r o r i gi na l c ompl a i nt i n t he Ci r c ui t Cour t f or Bl ount Count y o n

Apr i l 2 2, 1994.              The or i gi na l c ompl a i nt wa s di s mi s s e d by t he t r i a l

c o u r t , wi t hout pr e j udi c e , f or f a i l ur e of t he pl a i nt i f f s t o t i me l y

r e s p o n d t o di s c ove r y r e que s t s .



         The pr e s e nt a c t i on wa s f i l e d Fe br ua r y 7, 1996.                              The de f e nd a n t

f i l e d h i s a ns we r on J ul y 27, 1996, f ol l owe d by a mot i on f or s umma r y

j u d g me n t     f i l ed    J ul y       3,     1996.            De f e nda nt ' s      mot i on     f or   s umma r y

j u d g me n t     wa s    s uppor t e d by t he a f f i da vi t                   of      t he de f e nda nt ,     J ohn

Hu f f ma n , M D.
               .



         Our Supr e me Cour t ha s c l e a r l y e nunc i a t e d t he r ul e r e l a t i ng t o

t h e g r a nt i ng of s umma r y j udgme nt a s f ol l ows :


                                                                3
                   [ T] h e c a s e s ma ke c l e a r t ha t t he pa r t y s e e ki ng
         s u mma r y j udgme nt mus t c a r r y t he bur de n of pe r s ua di ng t he
         c o ur t t ha t no ge nui ne a nd ma t e r i a l f a c t ua l i s s ue s e xi s t
         a nd t ha t i t i s , t h e r e f or e , e nt i t l e d t o j udgme nt a s a
         ma t t e r o f l a w. ( Ci t a t i ons omi t t e d) . Onc e i t i s s hown by
         t he movi ng pa r t y t ha t t he r e i s no ge nui ne i s s ue of
         ma t e r i a l f a c t , t he non movi ng pa r t y mus t t he n de mons t r a t e ,
         b y a f f i da vi t s or di s c ove r y ma t e r i a l s , t h a t t he r e i s a
         g e nui ne , ma t e r i a l f a c t di s put e t o wa r r a nt a t r i a l .
         ( Ci t a t i ons omi t t e d) . I n t hi s r e ga r d, Rul e 56. 05 pr ovi de s
         t ha t t he nonmovi n g p a r t y c a nnot s i mpl y r e l y upon hi s
         p l e a di ngs but mus t s e t f or t h s pe c i f i c f a c t s s howi ng t ha t
         t he r e i s a g e nui ne i s s ue of ma t e r i a l f a c t f or t r i a l . " I f
         h e doe s not s o r e s pon d, s umma r y j udgme nt . . . s ha l l be
         e n t e r e d a ga i ns t hi m. " Rul e 56. 05.

By r d v . Ha l l , 847 S. W 2d 208.
                            .



               Suf f i c e i t     t o s a y t ha t      t he a f f i da vi t    of   Dr .   Huf f ma n wa s

s u f f i c i e nt t o de mons t r a t e t ha t , a bs e nt c ount e r va i l i ng e vi de nc e , h e

wa s e n t i t l e d t o j udgme nt a s a ma t t e r of l a w.                  Thus , t he bur de n o f

d e mo n s t r a t i n g t ha t a ge nui ne i s s ue of ma t e r i a l f a c t e xi s t e d f e l l

u p o n t h e pl a i nt i f f s .



         De f e nda nt ' s mot i on f o r s umma r y j udgme nt wa s he a r d by t he c ou r t

o n Au g u s t       12,   1996,        at   wh i c h t i me ,   t h e p l a i nt i f f s h a d f a i l e d t o

p r o d u c e a ny e xpe r t c ount e r va i l i ng e vi de nc e t o di s put e t he a f f i da v i t

of    t h e de f e nda nt ,        J ohn Huf f ma n,         M D.
                                                              .       Pr i or   t he he a r i ng on t h e

mo t i on f or s umma r y j udgme nt , t he pl a i nt i f f s or a l l y move d t he c o u r t

f or a c o nt i nua nc e t o a l l ow t he m t o f i l e a c ount e r a f f i da vi t of o n e

He r b e r t    J.    Di e t r i c h,    Jr. ,   M D.
                                                  .          The c our t    de ni e d t he mot i o n a n d




                                                         4
                                                                                        1
s u mma r y j udgme nt          wa s gr a nt e d t o t he de f e nda nt .                   The r e a f t e r ,    t he

p l a i nt i f f s f i l e d a mot i on " unde r t he pr ovi s i ons of Rul e s 59 a nd 6 0

T. R. C. P. , " a s ki ng t he c our t             t o al t er        or    s et   a s i de t he pr e vi o u s

o r d e r g r a nt i ng s umma r y j ud gme nt t o t h e d e f e nda nt . Fi l e d s i mul t a -

n e o u s l y wi t h t he mot i on we r e t he a f f i da vi t s of t he pl a i nt i f f , Rob i n

Le t h c o a nd Dr . He r be r t Di e t r i c h, a phys i c i a n l i c e ns e d a nd pr a c t i c -

i ng t h e s a me s pe c i a l t y a s t ha t           o f t he de f e nda nt              i n t he St a t e of
                 2                                                                                  3
Ge o r g i a .       The mot i on wa s de ni e d. Thi s a ppe a l r e s ul t e d.



           To p ut     t he c a s e i n pr ope r            pe r s pe c t i ve ,   it       i s ne c e s s a r y t o

de t a i l     s ome of     t he hi s t or y of        t he c a s e .         As e a r l i e r       not e d,      t he

o r i g i n a l a c t i on wa s f i l e d Apr i l 22, 1994.                  The or i gi na l c ompl a i n t

wa s di s mi s s e d b y t he t r i a l c our t , wi t hout pr e j udi c e , f or f a i l ur e o f

t he pl a i nt i f f s t o t i me l y r e s po n d t o di s c ove r y r e que s t s .                       Pl a i n -

t i ffs'       r e s pons e s t o i nt e r r oga t or i e s f i l e d i n t he or i g i na l a c t i o n

i de n t i f i e d Dr . He r be r t J . Di e t r i c h, J r . , a s a phys i c i a n who wo u l d

s t a t e " [ t ] ha t t he de f e nda n t , Dr . Huf f ma n, wa s ne gl i ge nt i n f a i l i ng

t o d i s c ove r a nd t r e a t t he pl a i nt i f f ' s c ondi t i on wh e n h e e xa mi n e d

he r . "         The   i nt e r r oga t or i e s   we r e     a t t e s t e d by t he          pl a i nt i f f s    on


      1
        The record before us does not contain a transcript of either the hearing on
the motion for a continuance or the summary judgment.
      2
        There is no question but that there would have been a genuine issue of a
material fact had these affidavits been before the court at the time the motion for
summary judgment was heard.

           3
       We note that in their brief, the appellants charge the trial judge with
acting in "bad faith" without exercising any discretion in granting defendant's
motion. We believe that such an assertion, absent any supporting evidence in the
record whatsoever is beneath the dignity of an officer of the court and that such
allegations should not lightly be made.

                                                        5
Fe b r u a r y 14, 1995, s ome 18 mont hs be f or e t he he a r i ng on t he mot i on

f o r s u mma r y j udgme nt .



         The pl a i nt i f f s now a r gue t ha t               t he i r f a i l ur e t o pr oduc e t h e

a f f i d a v i t of Dr .    De t r i c h wa s be yond t he i r c ont r ol .                    Spe c i f i c a l l y

t he y s t a t e i n t he i r b r i e f t ha t " [ p] r i or t o t he mot i on he a r i ng da t e

o f Au g u s t 12, 1996, pl a i nt i f f s '             a t t or ne y ha d pr e pa r e d a nd s e nt t o

p l a i nt i f f a nd he r e xpe r t       me di c a l       wi t ne s s a f f i da vi t s .           As of t h e

da t e    of    t he   he a r i ng,    pl a i nt i f f       ha d    not      r e c e i ve d    t he    e xe c u t e d

a f f i d a v i t of t he e xpe r t be c a us e of unf or e s e e n de l a ys i n t r a ns mi t t a l

whi c h c oul d not         be c ont r ol l e d by t he pl a i nt i f f . "                    W a r e of t h e
                                                                                                e

o p i n i o n t ha t   s uc h a       va gue    a r gume nt         is     t o t a l l y i ns uf f i c i e nt     to

wa r r a n t a c ont i nua nc e of t he s umma r y j udgme nt by t he t r i a l c ou r t .



         Th e ma t t e r of gr a nt i n g a c ont i nua nc e i s i n t he s ound di s c r e -

t i o n o f t he t r i a l j udge a nd we wi l l not r e ve r s e unl e s s t he r e i s a

c l e a r s howi ng of a bus e .         M r ow v.
                                          or                  Dr umwr i ght ,       202 Te nn.          307,    304

S. W 2 d 313 ( 1957) ;
    .                             Ke r ne y v.      Cobb,           658 S. W 2d 128 ( Te nn.
                                                                            .                                  Ap p .

1983) .        The r e i s not hi ng i n t he r e c or d t o s ugge s t t ha t t he t r i a l

c o u r t a bus e d hi s di s c r e t i on i n de nyi ng t he c ont i nua nc e .



         As t o t he pl a i nt i f f s '       mot i on f or r e l i e f unde r t he pr ovi s i o n s

o f Ru l e 59 a nd Rul e 60, T. R. C. P. , t he gr ounds s t a t e d f or r e l i e f a r e

a ga i n t he va gue a s s e r t i on t ha t t he " a f f i da vi t of pl a i nt i f f ' s [ s i c ]


                                                         6
e x p e r t wi t ne s s ha d not be e n r e t ur ne d t o pl a i nt i f f ' s [ s i c ] c ouns e l

d u e t o unf or e s e e a bl e t r a ns mi t t a l de l a ys . "



                  J udgme nt s of Cou r t s of r e c or d a r e not t o be l i ght l y
         c h a nge d, a l t e r e d, a me nde d or s e t a s i de , but onl y done
         u p on ve r y c l e a r , c onvi nc i ng, c oge nt e vi de nc e t ha t a t r ue
         i nj us t i c e ha s be e n done t o t he c ompl a i ni ng pa r t y a nd t ha t
         t he c ompl a i ni ng pa r t y i s i n no wi s e r e s pons i bl e , or
         t e r me d i n a not he r wa y, ne gl i ge nt i n pr ot e c t i ng t ha t
         p a r t y' s i nt e r e s t .

                  Rul e 60. 02 pe r mi t s t he c our t t o r e l i e ve a pa r t y or
         h i s l e ga l r e pr e s e nt a t i ve f r om a f i na l j udgme nt , or de r or
         p r oc e e di ng d ue t o a mi s t a ke , i n a d v e r t e nc e , s ur pr i s e or
         e x c us a bl e ne gl e c t . The bur de n i s upon t he mova nt t o s e t
         f o r t h i n a mot i on or pe t i t i on a nd s uppor t i ng a f f i da vi t s
         f a c t s e xpl a i ni ng why t he mova nt wa s j us t i f i e d i n f a i l i ng
         t o a voi d t he mi s t a ke , i na dve r t e nc e , s ur pr i s e or ne gl e c t .
         Ho pki ns v. Hopki ns , 572 S. W 2d 639 ( Te nn. 1978) . . . . .
                                                     .

Te nn e s s e e St a t e Ba nk v . La y, 609 S. W 2d 525 ( Te nn. App. 1980) .
                                                 .



         We        ar e   of      t he    opi ni on       t ha t      t he   ne bul ous      r e f e r e nc e s   to

" u nf o r e s e e a bl e       t r a ns mi t t a l     de l a ys "     wi t hout        mor e    is     t ot a l l y

i ns u f f i c i e nt     to     wa r r a nt     t he    r el i ef      s ought     by     t he   pl a i nt i f f s .

Fu r t h e r ,     s i nc e t he pl a i nt i f f s ha d mor e t ha n a mpl e t i me t o obt a i n

t he a f f i da vi t of t he i r e xpe r t , i t c a nn o t b e s a i d t ha t t he pl a i n-

t i f f s we r e i n no wa y r e s pons i bl e f or t he f a i l ur e t o pr e s e nt t i me l y

c o u n t e r va i l i ng      e vi de nc e     in    r e s pons e      to   t he   mot i on      f or   s umma r y

j u d g me n t .      W f i nd no a bus e of di s c r e t i on on t he pa r t of t he t r i a l
                       e

c our t .




                                                            7
        W a f f i r m t he j udgme nt
         e                                of t he t r i a l   c our t   i n al l   r e s pe c t s .

Cos t s a r e t a xe d t o t he a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o t h e

t r i a l c our t .



                                                   ___________________________ _ _ _
                                                   Don T. M M r a y, J udge
                                                           c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
He r s c h e l P. Fr a nks , J udge




                                              8
                                  I N THE COURT OF APPEALS




ROBI N LETHCO a nd hus ba nd,                 )     BLOUNT CI RCUI T
MARK LETHCO,                                  )     C. A. NO. 03A01- 9610- CV- 0034 0
                                              )
                                              )
          Pl a i nt i f f s - Appe l l a nt s )
                                              )
                                              )
                                              )
                                              )
                                              )
vs .                                          )     HON. DALE YOUNG
                                              )     J UDGE
                                              )
                                              )
                                              )
                                              )
                                              )
J OHN HUFFMAN, M D. ,
                    .                         )     AFFI RMED AND REMANDED
                                              )
          De f e nda nt - Appe l l e e        )



                                           J UDGMENT


         Th i s   a ppe a l   c a me on t o be he a r d upon t he r e c or d f r o m t h e

Ci r c u i t   Cour t   of Bl ount     Count y,   br i e f s a nd a r gume nt    of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .



         W a f f i r m t he j udgme nt
          e                                 of t he t r i a l   c our t   i n al l   r e s pe c t s .

Cos t s a r e t a xe d t o t he a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o t h e

t r i a l c our t .
 PER CURI AM




10